DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "heating device" in claim 1, "flow guiding member" in claim 6, "control device" in claim 8, "detection device" in claim 9, and "liquid blocking member" in claim 11.
From the specification, paragraph 33, “heating device” is “an electric heating device, a hot fluid heating device, increased and enhanced heat exchange tube bundles, and the like”; paragraph 15, “flow guiding member” is “a baffle having an arc shape”; paragraph 42, “control device” includes chips and processors, software, or a combination of software and hardware”; paragraph 43, “detection device” is “a liquid level sensor, a temperature sensor and the like”; paragraph 15, “liquid blocking member” is “a wire mesh having a structure of at least two layers”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US 6,612,267).
In regards to claim 1, West discloses
A heat exchanger (Fig.4), comprising a shell (138) having an inlet (84) and an outlet (82), and heat exchange tube bundles (152) arranged in the shell, wherein the shell comprises:
a first region (80) communicating with the inlet and configured to accommodate the heat exchange tube bundles and a refrigerant input from the inlet, the refrigerant configured to perform a heat exchange with a fluid in the heat exchange tube bundles (Fig.4);
a second region (150, 154) arranged between the first region and the outlet and configured to communicate with the first region and the outlet; and
a heating device (86, 140, 148) disposed in the second region.
In regards to claim 2, West discloses that the first region and the second region are arranged side by side in a length direction of the shell (Fig.4), and the inlet and the outlet are disposed under the first region and above the second region respectively (Fig.4).
In regards to claim 3, West discloses that a ratio of a height of the heat exchange tube bundles to an internal height of the shell is not smaller than 0.5 (Fig.4).
In regards to claim 4, West discloses that the heating device is at least one of an electric heater (col.3 lines 55-57) or at least one row of heat exchange tubes (140, 148), and the heat exchange tubes communicate with a fluid input end (at 150) of the heat exchange tube bundles in the first region through a pipeline (Fig.4).
In regards to claim 5, West discloses that the heating device is disposed at the bottom of the second region, and a ratio of the height of the heating device to a height of the second region is not larger than 0.5 (Fig.4).
In regards to claim 6, West discloses a flow guiding member (144) arranged at least between the first region and the second region for guiding the refrigerant flowing out of the first region after the heat exchange to flow toward the second region and/or the outlet.
In regards to claim 7, West discloses that the flow guiding member is configured as a baffle having an arc shape (Fig.4).
In regards to claim 8, West discloses a control device connected to the heating device and configured to control an operation of the heating device (col.6 lines 44-47).
In regards to claim 9, West discloses a detection device (88) connected to the control device and configured to detect parameter information of the refrigerant in the first region and 
In regards to claim 10, West discloses that a liquid height of the refrigerant in the first region is not smaller than a height of the heat exchange tube bundles (Fig.4).
In regards to claim 13, West discloses
A heat exchange system (Fig.4), comprising:
a heat exchanger (78) comprising a shell (138) having an inlet (84) and an outlet (82), and heat exchange tube bundles (152) arranged in the shell, wherein the shell comprises:
a first region (80) communicating with the inlet and configured to accommodate the heat exchange tube bundles and a refrigerant input from the inlet, the refrigerant configured to perform a heat exchange with a fluid in the heat exchange tube bundles (Fig.4);
a second region (150, 154) arranged between the first region and the outlet and configured to communicate with the first region and the outlet; and
a heating device (86, 140, 148) disposed in the second region,
wherein the heat exchange system is one of an HVAC system (Abstract), a transportation refrigeration system, or a freezing/refrigeration system.
In regards to claim 14, West discloses that the first region and the second region are arranged side by side in a length direction of the shell (Fig.4), and the inlet and the outlet are disposed under the first region and above the second region respectively (Fig.4).
In regards to claim 15, West discloses that at least one of (i) a ratio of a height of the heat exchange tube bundles to an internal height of the shell is not smaller than 0.5 and (ii) a liquid 
In regards to claim 16, West discloses that the heating device is at least one of an electric heater (col.3 lines 55-57) or at least one row of heat exchange tubes (140, 148), and the heat exchange tubes communicate with a fluid input end (at 150) of the heat exchange tube bundles in the first region through a pipeline (Fig.4).
In regards to claim 17, West discloses that the heating device is disposed at the bottom of the second region, and a ratio of the height of the heating device to a height of the second region is not larger than 0.5 (Fig.4).
In regards to claim 18, West discloses a flow guiding member (144) arranged at least between the first region and the second region for guiding the refrigerant flowing out of the first region after the heat exchange to flow toward the second region and/or the outlet.
In regards to claim 20, West discloses a control device connected to the heating dev ice and configured to control an operation of the heating device (col.6 lines 44-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Bodell, II et al. (US 6,910,349, herein Bodell).
In regards to claims 11, 12 and 19, West does not disclose a liquid blocking member arranged at the outlet and configured to prevent a liquid-state refrigerant from flowing out of the shell.
	Bodell teaches a heat exchanger (Fig.3) comprising a liquid blocking member (178) arranged at an outlet (160) and configured to prevent a liquid-state refrigerant from flowing out of the shell, wherein the liquid blocking member is configured as a wire mesh having a structure of at least two layers (col.8 lines 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West’s heat exchanger to include a liquid blocking member as taught by Bodell in order to prevent liquid-state refrigerant from flowing out of the shell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763